United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3300
                        ___________________________

                                Reginald L. Dunahue

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

 Kennie Bolden, Chief of Security, Varner Max; Mark Stephens, Captain, Varner
  Max; Sedrick Foote, Sergeant, Varner Max; Bruce Warren, Lieutenant, Varner
 Max; Joseph Bivens, Lieutenant, Varner Max; Phillip Esaw, Lieutenant, Varner
Max (originally named as Phillip Esau); James Plummer, Lieutenant, Varner Max;
    John Rodgers, Sergeant/Hoe Squad, Varner (originally named as Rogers);
 Brandon James, Sergeant/Hoe Squad, Varner (originally named as James); Lisa
 Childress, Sergeant, Varner Max (originally named as Childress); Brian Perkins,
   Sergeant, Varner Max (originally named as Perkins); Mary Lloyd, Sergeant,
  Varner Max (originally named as Lloyd); Bruce McConnell, Sergeant, Varner
Max (originally named as McConnell); William Williams, Sergeant, Varner Max
 (originally named as W. Williams); Jamarcus Davis, Sr., Sergeant, Varner Max
    (originally named as Davis); Randy Watson, Warden, Varner Max; Moses
Jackson, Deputy Warden, Varner Max; Jeremy Andrews, Deputy Warden, Varner
 Max; Chris Budnik, Deputy Warden, Varner Max (originally named as Budnik);
Marshall Reed, Director, ADC Board of Correction (originally named as Marshal Reed)

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Pine Bluff
                                  ____________
                            Submitted: August 23, 2018
                              Filed: August 28, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.

       Arkansas Department of Correction inmate Reginald L. Dunahue appeals the
district court’s1 adoption of the magistrate’s recommendation to dismiss defendants
Mary Lloyd, Bruce McConnell, William Williams, Bruce Warren, Joseph Bivens, and
Jamarcus Davis, Sr., for failure to exhaust administrative remedies, and to grant
summary judgment on the merits to those defendants remaining in his 42 U.S.C.
§ 1983 action.

      Dunahue claims that the district court (1) erred in concluding that he failed to
exhaust his administrative remedies as to the six defendants named above; (2)
improperly granted summary judgment on the merits of his claims that the remaining
defendants used excessive force and denied him adequate medical care; and (3)
abused its discretion in denying his request for counsel.

      Upon de novo review, we conclude that the district court’s dismissal of the six
defendants on the basis of administrative exhaustion was proper, see King v. Iowa
Dep’t of Corr., 598 F.3d 1051, 1052-53 (8th Cir. 2010) (standard of review;
exhaustion is precondition to inmate bringing suit in federal court); and that it


      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-
correctly granted summary judgment to the remaining defendants on Dunahue’s
excessive force and inadequate medical care claims, see Beverly Hills Foodland, Inc.,
v. United Food & Commercial Workers Union, Local 655, 39 F.3d 191, 194 (8th Cir.
1994) (standard of review for summary judgment).

       Specifically, we conclude that Dunahue failed to create a genuine issue of
material fact as to whether force was applied maliciously and sadistically in an effort
to cause harm, see Jackson v. Gutzmer, 866 F.3d 969, 974 (8th Cir. 2017) (factors
considered in excessive-force reasonableness inquiry); and that he did not establish
that (1) the defendants refused to provide him essential care, (2) they were
responsible for any delay in treatment, or that he suffered a detrimental effect as a
result, or (3) the challenged cuffing policy interfered with his ability to receive dental
care, cf. Estelle v. Gamble, 429 U.S. 97, 104-05 (1976) (deliberate indifference may
be manifested by prison officials who intentionally deny or delay access to medical
care, or intentionally interfere with prescribed treatment).

      We further conclude that the district court did not abuse its discretion when it
denied Dunahue’s requests for counsel. See Phillips v. Jasper Cty. Jail, 437 F.3d 791,
794 (8th Cir. 2006) (standard of review; there is no constitutional or statutory right
to appointed counsel in civil cases).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                           -3-